DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 14, 16-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (207225144).  Chen et al. shows an assembly, comprising: a seatback defining an occupant-seating area; the seatback having a frame (10-12) and a rear trim cover (22), the frame being between the occupant-seating area and the rear trim cover; inherently a seat bottom would extend from the seatback below the occupant-seating area; and a deformable cell (between the frame and the rear trim cover, the deformable cell (23) extending from a first end proximate the frame to a second end proximate the rear trim cover, the deformable cell having a contraction between the first end and the second end.  Regarding claims 4-6, the first end of the deformable cell is fixed o the frame (via frame (21)) while the second is fixed to the trim cover.  The deformable cell has an enclosed inner chamber (as shown in Fig. 3).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Dellanno (5,580,124).  Chen et al. shows all of the teachings of the claimed invention except the use of vent in communication with an interior chamber along with a fill of a different material within the interior chamber.  Dellanno  shows the use of a vent (56,58,60) in communication with an interior chamber (50,52,54) of a deformable cell (40) and the interior chamber having an (air) fill that is of a different material than its shell.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deformable cell with the shape as taught by Dellanno in order to allow for higher collision energy impact absorption.   
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Chaudhari et al. (2005/0287371).  Chen et al. shows all of the teachings of the claimed invention except the use of an hourglass shaped deformable cell.  Chaudhari et al.  shows the use of an hourglass shaped deformable cell (11) .  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the deformable cell with the shape as taught by Chaudhuri et al. in order to allow for higher collision energy impact absorption.   
Claims 1-9, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Goor et al. (2002/0175544) in view of Chen et al.  Goor et al. shows the use of a seatback (40) with a seat bottom extending forwardly from a bulkhead (Fig. 8 ) in order for a deformable cell (80) to come between the seatback frame and the bulkhead.  Goor et al. further discloses that the bulkhead is at a front of a passenger cabin (see para [0043]) which inherently includes an instrument panel (on the dashboard).  Goor et al. shows  all of the teachings of the claimed invention except the use of  the deformable cell between the frame and a rear trim cover.  Chen et al. shows an assembly, comprising: a seatback defining an occupant-seating area; the seatback having a frame (10-12) and a rear trim cover (22), the frame being between the occupant-seating area and the rear trim cover; inherently a seat bottom would extend from the seatback below the occupant-seating area; and a deformable cell (between the frame and the rear trim cover, the deformable cell (23) extending from a first end proximate the frame to a second end proximate the rear trim cover, the deformable cell having a contraction between the first end and the second end.  Regarding claims 4-6, the first end of the deformable cell is fixed o the frame (via frame (21)) while the second is fixed to the trim cover.  The deformable cell has an enclosed inner chamber (as shown in Fig. 3).   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the seatback of Goor et al. with the teachings of Chen et al. in order to allow for a more simplistic but protective seatback for a user during an impact.  

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.  In response to applicant’s argument “that Chen fails to disclose…the frame being between the occupant-seating area and rear trim cover”, applicant is informed that an “occupant sitting area” so far as defined in the claimed invention is simply the front surface of the seatback itself once the seatback has its upholstery thereon.  The frame is inherently embedded within the seatback and has a rear trim cover (22) that defines the rear surface of the seatback so by default the frame is between the “occupant-sitting area” and rear trim cover and the deformable cell is between the frame and rear trim cover.
In response to applicant’s argument that Goor needs further “interpretation”, the applicant is reminded that above rejection directed the applicant to Figure 8, which clearly shows a seatback (40) that inherently has a frame and rear trim cover with a seat bottom extending therefrom adjacent to a bulkhead that has a deformable cell (80) therebetween.  Goor showed all the teachings except the use of the deformable cell between the frame of the seatback and rear trim cover which would be obvious in view of the teachings of Chen as discussed above.  In regards to applicant’s arguments pertaining to claim 7, the examiner is of the opinion that so far as defined by the claimed invention the deformable cell of Chen is elongated along a (horizontal) axis as shown in Figs 2-3 so that contraction from a collision in the fore-aft direction is endlessly about the axis (due to the closed hexagonal shape of the cell).      

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
September 09, 2022